 Case 19-45206-elm7 Doc 16 Filed 02/17/20            Entered 02/17/20 10:24:06      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

IN RE:                                           §
                                                 §                CASE NO. 19-45206-ELM
                                                 §
SYNERGY FABRICATION,                             §
INC.
                                                 §                CHAPTER 7
                                                 §
DEBTOR                                           §

                    CERTIFICATE OF NO OBJECTIONS (Docket No. 6)

        On January 14, 2020, Shawn K. Brown, chapter 7 Trustee (“Trustee”), filed and served his
Motion to Sell Certain Assets of the Estate by Public Auction, Free and Clear of all Liens, Claims,
and Encumbrances Pursuant to §363 of the Bankruptcy Code (the “Motion”). Pursuant to N.D. Tex.
L.B.R. 9007-1(c), as part of the Motion, the Trustee gave notice of a response deadline of at least
24 days after service of the Motion. The Motion was served by mail and/or the Court’s CM/ECF
electronic filing system. Responses were to be served no later than February 7, 2020. Any
objections to the Motion were to have been served on the Trustee. As of the filing date of this
Certificate, the Trustee has received no objections or responses, and the docket reflects that no
objections or responses have been filed.



                                            Respectfully submitted,


                                            THE LAW OFFICE OF SHAWN K. BROWN PLLC


                                            /s/ Shawn K. Brown
                                            State Bar No. 03170490
                                            P.O. Box 93749
                                            Southlake, TX 76092
                                            (817) 488-6023
                                            Fax (888) 688-4621
                                            shawn@browntrustee.com


                                            COUNSEL FOR THE CHAPTER 7 TRUSTEE
